In his motion for rehearing appellant complains we should have held admissible the matters set out in his bills of exception Nos. 8, 9 and 14, as bearing on the issue of bias, motive and interest, and also to show the business, etc., of various witnesses for the State. Bill No. 8 shows that the State's objection was sustained to asking a witness, "How did Florence Pippin entertain at the cabaret?" Bill No. 9 shows that a State witness was asked, "State the character of entertainment afforded the guests in the cabaret where the alleged robbery was committed, and whether it had the general and notorious reputation of being a rendezvous of vice and common resort for crime?" The question asked as set out in bill of exceptions No. 14 is identical in effect with that last above. Florence Pippin, the woman asked about in bill of exceptions No. 8, was not a witness. None of the witnesses for the State are shown to have been employees at the cabaret where the alleged robbery occurred. Leon Wilson, the alleged injured party, seems to have acquired control of said cabaret a few days before the robbery. It thus appears without further discussion that the answers to the questions referred to could not have been held admissible as affecting any legitimate issue in the case. Appellant appears to have been allowed much latitude in his cross-examination of each State witness, as to the antecedents, occupation, etc., of said witnesses as well as other matters reasonably calculated to give to the jury information which might affect the credibility of such parties.
We are unable to conclude otherwise that that what occurred after the alleged hold-up, and while appellant and his companions were on their way to the place where they were arrested, was admissible. If the State's testimony be true, said parties had committed a robbery and were escaping from the scene. They shot at various parties who appeared to be pursuing them, or who got in their way, and tried to shoot at others as they went through a lumber yard and ran across mud and over an old depot platform, etc. This appears to us to be flight within the legal acceptation of that term.
When there is a conflict as to the voluntary character of an alleged confession offered as evidence in the trial court, which conflict is settled by the admission of said confession, it is our duty to uphold the action of the trial court unless it is here made to appear that such *Page 24 
action was an abuse of the discretion of the trial tribunal. This we would not hold, when practically the only evidence rebutting the voluntary character of the confession was that of the accused and his father, the State's evidence supporting the voluntary character of said confession being a number of witnesses who were without apparent interest in the case.
It appears to be well settled in this State that the indictment in a robbery case need not allege value of the property taken from the injured party. It is, however, true that such property must be shown to have had some value, or a case would not have been made out. In the case of Williams v. State, 10 Texas Crim. App., 8, the property taken was one sheep, but no value was alleged. In the case of Williams v. State, 34 Texas Crim Rep., 523, the property alleged to have been taken was a check, no value of which was alleged. The indictment was upheld in each case.
This disposes of the contentions contained in appellant's motion for rehearing, and being unable to uphold any of them, said motion will be overruled.
Overruled.